ASSET PURCHASE AGREEMENT

by and among

DATALOGIC INTERNATIONAL, INC.,

DATALOGIC CONSULTING INTERNATIONAL, INC.,

SYSTEMS EVOLUTION INCORPORATED

and

SYSTEMS EVOLUTION, INC.





--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of February 28, 2007 (this “Agreement”), by
and among DataLogic International, Inc., a Delaware corporation ("DataLogic"),
DataLogic Consulting International, Inc., a Delaware corporation (“Buyer”),
Systems Evolution Incorporated, a Texas corporation (“SEVI-Texas”) and Systems
Evolution, Inc., an Idaho corporation (“SEVI and together with SEVI-Texas,
"Sellers").

WITNESSTH:

WHEREAS, Sellers conduct, directly and indirectly through Duration Software,
Inc. a business which provides software development services, managed network
support services and other consulting services (the “Business”); and

WHEREAS, Buyer desires to purchase substantially all of the assets of the
Business from Sellers, and Sellers desire to sell substantially all of the
assets of the Business to Buyer, upon the terms and subject to the conditions
hereinafter set forth;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01

Definitions.

(a)

The following terms, as used herein, have the following meanings:

“Closing Date” means the date of the Closing.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws (including common or case law), regulations, ordinances, rules,
judgments, judicial decisions, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, relating to the environment or to emissions, discharges or
releases of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic, radioactive or hazardous substances or wastes into the
environment, including (without limitation) ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic, radioactive or hazardous substances or wastes or the clean-up
or other remediation thereof.

“Intellectual Property Right” means any trademark, service mark, registration
thereof or application for registration therefore, trade name, invention,
patent, patent application, trade secret, know-how, copyright, copyright
registration, application for copyright registration, or any other similar type
of proprietary intellectual property right, in each case which is owned or
licensed by either Seller or any affiliate of either Seller and used or held for
use in the Business.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.





1







--------------------------------------------------------------------------------







 “Permitted Lien” means (a) any Lien disclosed on the Sellers Disclosure
Schedule, (ii) Liens for taxes not yet due or being contested in good faith, or
(iii) Liens which do not materially detract from the value of the Purchased
Assets as now used, or materially interfere with any present or intended use of
such Purchased Asset.

“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality.

“Post-Closing Tax Period” means any Tax period (or portion thereof) ending after
the Closing Date.

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the close of business on the Closing Date.

“Sublease” means a sublease agreement, in form and substance reasonable
satisfactory to SEVI and Buyer, pursuant to which Buyer will sublease 50% of
SEVI-Texas’s Houston office space and reimburse SEVI-Texas for 50% of occupancy
costs and office-related expenses.

"Taxes" means any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, uses, ad valorem, franchise, capital, paid-up capital,
profits, greenmail, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or any penalty,
addition to tax or additional amount imposed by any governmental authority
(domestic or foreign) responsible for the imposition of any such tax.   

(b)    Each of the following terms is defined in the Section set forth opposite
such term:

Term

Section

Assumed Liabilities

2.03

Benefit Arrangements

3.17(c)

Business

Recitals

Closing

2.07

Contracts

2.01(b)

Damages

7.02

DataLogic Shares

2.06

Duration

2.01(j)

Earn-out Payment

2.08

Employee Benefit Plan

3.17(c)

Excluded Assets

2.02

Excluded Liabilities

2.04

Governmental Entity

3.03

Material Adverse Effect

3.01

Permits

3.12

Purchased Assets

2.01

Purchase Price

2.06





2







--------------------------------------------------------------------------------







Sellers Balance Sheet

3.08

Sellers Balance Sheet Date

3.06

Transferred Employee

5.03(f)




ARTICLE II
PURCHASE AND SALE

Section 2.01

Purchase and Sale.  Upon the terms and subject to the conditions of this
Agreement, Buyer agrees to purchase from Sellers and Sellers agree to sell,
transfer, assign and deliver, or cause to be sold, transferred, assigned and
delivered, to Buyer at Closing, free and clear of all Liens, other than
Permitted Liens, all of the assets, properties and business, other than the
Excluded Assets, of every kind and description, wherever located, real, personal
or mixed, tangible or intangible, owned, held or used in the conduct of the
Business by any Seller as the same shall exist on the Closing Date, including
all of the assets shown on the Sellers Balance Sheet and not disposed of in the
ordinary course of business, and all assets of the Business thereafter acquired
by either Seller (the “Purchased Assets”), and including, without limitation,
all right, title and interest of each Seller in, to and under:

(a)

All personal property and interest therein, including equipment, furniture,
office equipment, communications equipment,

(b)

All rights under all contracts, agreements, leases, licenses, commitments, sales
and purchase orders and other instruments, including without limitation the
items listed on Section 3.11 of the Sellers Disclosure Schedule (collectively,
the “Contracts”);

(c)

All accounts, notes and other receivables, including (without limitation) those
set forth in Schedule A hereto;

(d)

All prepaid expenses to the extent relating to the operation of the Business;

(e)

All of Sellers’ rights, claims, credits, causes of action or rights of set-off
against third parties relating to the Purchased Assets, including (without
limitation) un-liquidated rights under manufacturers’ and vendors’ warranties;

(f)

All patents, copyrights, trademarks, trade names, service marks, service names,
technology know-how, processes, trade secrets, inventions, proprietary data,
formulae, research and development data, computer software programs and other
intangible property (excluding the “NextHire” name and any derivatives thereof)
and any applications for the same used in the Business, including (without
limitation) the items listed on Section 3.16 of the Sellers Disclosure Schedule;

(g)

All transferable licenses, permits or other governmental authorizations
affecting, or relating in any way to, the Business, including (without
limitation) the items listed on Section 3.12 of the Sellers Disclosure Schedule;





3







--------------------------------------------------------------------------------







(h)

All books, records, files and papers, whether in hard copy or computer format,
used in the Business, including (without limitation) engineering information,
sales and promotional literature, manuals and data, sales and purchase
correspondence, lists of present and former suppliers, lists of present and
former customers, personnel and employment records, and any information relating
to Tax imposed on the Purchased Assets;

(i)

All computer software programs and data used in connection with the Business;

(j)

All of the capital stock of Duration Software, Inc., a Texas corporation
(“Duration”); and

(k)

All goodwill associated with the Business or the Purchased Assets, together with
the right to represent to third parties that Buyer is the successors to the
Business.

Section 2.02

Excluded Assets.  Buyer expressly understands and agrees that the following
assets and properties of Sellers (the “Excluded Assets”) will be excluded from
the Purchased Assets:

(a)

The capital stock and assets of Next Hire Consultants, Inc. and SEVI-Texas;

(b)

The accounts receivable of Sellers listed in Schedule B hereto;

(c)

All leases of either Seller for office space (and security deposits related
thereto);

(d)

All of Seller’s cash and cash equivalents on hand and in banks;

(e)

All of Sellers, Tax loss carry forwards;

(f)

All minute books, stock records and corporate seals; and

(g)

Any Purchased Assets sold or otherwise disposed of in the ordinary course of the
operation of the Business and not in violation of any provisions of this
Agreement during the period from the date hereof until the Closing Date.

Section 2.03

Assumption of Liabilities.  Upon the terms and subject to the conditions of this
Agreement, Buyer agrees, effective at the time of the Closing to assume the
liabilities identified on Schedule C hereto (the “Assumed Liabilities”).    

Section 2.04

Excluded Liabilities.  Notwithstanding any provision in this Agreement or any
other writing to the contrary, Buyer is assuming only the Assumed Liabilities
and is not assuming any other liability or obligation of either Seller (or any
predecessor owner of all or part of its business and assets) of whatever nature
whether presently in existence or arising hereafter.  All such other liabilities
and obligations shall be retained by and remain obligations and





4







--------------------------------------------------------------------------------







liabilities of Sellers (all such liabilities and obligations not being assumed
being herein referred to as the “Excluded Liabilities”), and, notwithstanding
anything to the contrary in this Section 2.04, none of the following shall be
Assumed Liabilities for the purposes of this Agreement:

(a)

Any liability or obligation for Tax arising from or with respect to the
Purchased Assets or the operations of the Business which is incurred in or
attributable to the Pre-Closing Tax Period;

(b)

Any liability or obligation under the Contracts that arises after the Closing
Date but that arises out of or relates to any breach that occurred on or before
the Closing Date;

(c)

Any liability or obligation relating to employee benefits or compensation
arrangements existing on or prior to the Closing Date not specifically
identified as an Assumed Liability;

(d)

 Any liability or obligation under SEVI’s outstanding 8% Convertible Promissory
Notes, 8% Callable Secured Convertible Notes or other indebtedness for borrowed
money; and

(e)

Any liability or obligation relating to an Excluded Asset.

Section 2.05

Assignment of Contracts and Rights.  Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign any
Purchased Asset or any claim or right or any benefit arising thereunder or
resulting therefrom if an attempted assignment thereof, without the consent of a
third party thereto, would constitute a breach or other contravention thereof to
in any way adversely affect the rights of Buyer or Sellers thereunder.  Each
Seller and Buyer will use their best efforts (but without any payment of money
by Sellers or Buyer) to obtain the consent of the other parties to any such
Purchased Asset or any claim or right or any benefit arising thereunder for the
assignment thereof to Buyer as Buyer may request.  If such consent is not
obtained, or if an attempted assignment thereof would be ineffective or would
adversely affect the rights of Sellers thereunder so that Buyer would not in
fact receive all such rights, each Seller and Buyer will cooperate in a mutually
agreeable arrangement under which Buyer would obtain the benefits and assume the
obligations thereunder in accordance with this Agreement, including
subcontracting, sublicensing, or subleasing to Buyer, or under which Sellers
would enforce for the benefit of Buyer, with Buyer assuming Sellers’
obligations, any and all rights of each Seller against a third party thereto.
 Each Seller will promptly pay to Buyer when received all monies received by
such Seller under any Purchased Asset or any claim or right or any benefit
arising thereunder.  In such event, Sellers and Buyer shall, to the extent the
benefits therefrom and obligations thereunder have not been provided by
alternative arrangements satisfactory to Buyer and Sellers, negotiate in good
faith an adjustment in the consideration paid by Buyer for the Purchased Assets.

Section 2.06

Purchase Price; Allocation of Purchase Price.  

(a)

The purchase price for the Purchased Assets (the “Purchase Price”) is 40,500,000
authorized, but unissued, shares of Common Stock, par value, $0.001 per share of
DataLogic





5







--------------------------------------------------------------------------------







(the “DataLogic Shares”).   The Purchase Price shall be paid as provided in
Section 2.07 and will be subject to adjustment as set forth in Section 2.08.

(b)

The Sellers and Buyer agree to report an allocation of the Purchase Price among
the Purchased Assets in a manner entirely consistent with the allocation set
forth on Schedule D hereto, and agree to act in accordance with such allocation
in the preparation of financial statements and filing of all tax returns and in
the course of any tax audit, tax review or tax litigation relating thereto.

Section 2.07

Closing.  The closing (the “Closing”) of the purchase and sale of the Purchased
Assets and the assumption of the Assumed Liabilities hereunder shall take place
at the offices of DataLogic in San Juan Capistrano, California as soon as
possible, but in no event later than three business days, after the satisfaction
of the conditions set forth in Article VI, or at such other time or place as
DataLogic and Seller may agree.  At the Closing,

(a)

DataLogic and Buyer shall deliver to SEVI stock certificates representing the
DataLogic Shares;

(b)

Each Seller and Buyer shall enter into an Assignment and Assumption Agreement
substantially in the form attached hereto as Exhibit A; and

(c)

Each Seller shall deliver to DataLogic and Buyer such deeds, bills of sale,
assignment, certificates or title, documents and other instruments of transfer
and conveyance as may reasonably be requested by DataLogic, each in form and
substance satisfactory to DataLogic and its legal counsel and executed by each
Seller.

All DataLogic Shares to be issued hereunder shall be deemed “restricted
securities” as defined in paragraph (a) of Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”).  All DataLogic Shares to be issued
under the terms of this Agreement shall be issued pursuant to an exemption from
the registration requirements of the Securities Act, under Section 4(2) of the
Securities Act and the rules and regulations promulgated thereunder.
 Certificates representing the DataLogic Shares to be issued hereunder shall
bear a restrictive legend in substantially the following form:




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered for sale, sold,
or otherwise disposed of, except in compliance with the registration provisions
of such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.




Section 2.08

Earn-Out.  For each of the fiscal quarters of Buyer ending March 31, June 30,
September 30, and December 31 in 2007 and 2008, Buyer will pay to SEVI an amount
(each, an “Earn-out Payment”) equal to equal to the excess, if any, of (x) 25%
of EBITDA (as defined below) from the Closing Date through the end of such
fiscal quarter, over (y) the cumulative amount of Earn-out Payments that have
been paid to SEVI pursuant to this Section 2.08 for prior periods; provided that
in no event will the cumulative amount of Earn-out





6







--------------------------------------------------------------------------------







Payments made by Buyer to SEVI hereunder exceed $250,000.  Each Earn-out Payment
will be payable within 45 days following the end of each fiscal quarter.
“EBITDA” means the earnings before interest, taxes, depreciation and
amortization of Buyer, as determined by Buyer.   Notwithstanding the foregoing,
Buyer shall be entitled (a) to withhold from any Earn-out Payment otherwise due
hereunder the amount of any claimed or estimated Damages in respect of any
indemnification claim made by DataLogic or Buyer pursuant to Article VII until
such indemnification claim is finally resolved and (b) to set-off against any
Earn-out Payment otherwise due hereunder the amount of any Damages determined to
have been incurred or suffered by DataLogic or Buyer in respect of any
indemnification claim made pursuant to Article VII.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers, jointly and severally, hereby represent and warrant to DataLogic and
Buyer that:

Section 3.01

Organization.  Each Seller and Duration is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
 Each Seller and Duration is duly qualified or licensed and in good standing to
do business in each jurisdiction in which the property owned, leased or operated
by it or the nature of the business conducted by it makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be so
duly qualified or licensed and in good standing would not in the aggregate have
a material adverse effect on the business, assets, condition (financial or
otherwise), results of operations or prospects of the Business (a “Material
Adverse Effect”).  

Section 3.02

Corporate Authorization.  The execution, delivery and performance by each Seller
of this Agreement and the consummation by it of the transactions contemplated
hereby are within its corporate powers and have been duly authorized by all
necessary corporate action of such Seller.  This Agreement has been duly and
validly executed and delivered by each Seller and constitutes a valid and
binding agreement of each Seller, enforceable against it in accordance with its
terms.  

Section 3.03

Governmental Authorization; Consents.  

(a)

The execution, delivery and performance by each Seller of this Agreement require
no action by or in respect of, or filing with, any governmental body, agency,
official or authority (a “Governmental Entity”).  

(b)

Except as set forth on Section 3.03 of the Sellers Disclosure Schedule, no
consent, approval, waiver or other action by an Person (other than any
governmental body, agency, official or authority referred to in (a) above) under
any contract, agreement, indenture, lease, instrument, or other document to
which either Seller is a party or by which it is bound is required or necessary
for the execution, delivery and performance of this Agreement by either Seller
or the consummation of the transactions contemplated hereby.





7







--------------------------------------------------------------------------------







Section 3.04

Non-Contravention.  The execution, delivery and performance by each Seller of
this Agreement do not and will not (i) contravene or conflict with the
certificate of incorporation or bylaws of either Seller, (ii) contravene or
conflict with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to either
Seller; (iii) constitute a default under or give rise to any right of
termination, cancellation or acceleration of any right or obligation of either
Seller or to a loss of any benefit to which either Seller is entitled under any
provision of any agreement, contract, or other instrument binding upon either
Seller or any license, franchise, permit or other similar authorization held by
either Seller or (iv) result in the creation or imposition of any Lien on any
Purchased Asset.

Section 3.05

Sufficiency of and Title to Purchased Assets.  

(a)

The Purchased Assets constitute, and on the Closing Date will constitute, all or
the assets or property used or held for use in the Business.

(b)

Upon consummation of the transaction contemplated hereby, Buyer will have
acquired good and marketable title in and to, or a valid leasehold interest in,
each of the Purchased Assets, free and clear of all Liens, except for Permitted
Liens.

Section 3.06

Financial Statements.  The unaudited financial statements of operations for the
Business taken as a whole for the fiscal year ended May 31, 2006 and for the
six-month period ended November 30, 2006 (the “Sellers Balance Sheet Date”)
previously delivered to DataLogic fairly present, in conformity with generally
accepted accounting principles applied on a consistent basis (except as
indicated in the notes thereto), the financial position of the Business taken as
a whole as of the dates thereof and its results of operations and cash flows for
the periods then ended (subject to normal year-end adjustments in the case of
interim financial statements).

Section 3.07

Absence of Certain Changes.  Except as set forth in Section 3.07 of the Sellers
Disclosure Schedule, since the Sellers Balance Sheet Date, each Seller has
conducted the Business in the ordinary course consistent with past practices and
there has not been:

(a)  any material adverse change in the business, assets, condition (financial
or otherwise), results of operations or prospects of the Business;  

 (b) any incurrence, assumption or guarantee by either Seller of any
indebtedness for borrowed money with respect to the Business;

(c)  any creation or other incurrence of any Lien on any Purchased Asset other
than in the ordinary course of business consistent with past practices;

(d)  any making of any loan, advance or capital contributions to or investment
in any Person;

(e)  any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the Business or any Purchased Asset which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect;





8







--------------------------------------------------------------------------------







(f)  any transaction or commitment made, or any contract or agreement entered
into, by either Seller relating to any Purchased Asset or the Business
(including the acquisition or disposition of any assets) or any relinquishment
by either Seller of any material contract or other right, other than
transactions and commitments in the ordinary course consistent with past
practices and those contemplated by this Agreement;

(g)  any change in any method of accounting or accounting practice by either
Seller with respect to the Business, except for any such change after the date
hereof required by reason of a concurrent change in generally accepted
accounting principles; or

(j)  any (i) grant of any severance or termination pay to any employee of the
Business, (ii) entering into of any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
employee of the Business, (iii) increase in benefits payable under an existing
severance or termination pay policies or employment agreements or (iv) increase
in compensation, bonus or other benefits payable to employees of the Business.

Section 3.08

No Undisclosed Liabilities.  Except as and to the extent set forth in
Section 3.08 of the Sellers Disclosure Schedule, there are no liabilities of the
Business of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than:

(a)  Liabilities disclosed or provided for in the unaudited balance sheet of the
Business as of November 30, 2006 (the “Sellers Balance Sheet”) previously
delivered to DataLogic;  

(b)  Liabilities incurred in the ordinary course of business consistent with
past practice since the Sellers Balance Sheet Date, which in the aggregate are
not material to the Business; and

(c)  Liabilities not required under generally accepted accounting principles to
be shown on the Sellers Balance Sheet for reasons other than the contingent
nature thereof or the difficulty of determining the amount thereof.

Section 3.09

Properties.  Sellers have good and marketable title to, or in the case of leased
property has valid leasehold interests in, all Purchased Assets (whether real or
personal, tangible or intangible) reflected on the Sellers Balance Sheet or
acquired after the Sellers Balance Sheet Date, except for properties and assets
sold since the Sellers Balance Sheet Date in the ordinary course of business
consistent with past practices or as contemplated by this Agreement.  No
Purchased Asset is subject to any Lien, except:

(a)  Liens disclosed on the Sellers Balance Sheet;

(b)  Liens for taxes not yet due or being contested in good faith (and for which
adequate accruals or reserves have been established on the Sellers Balance
Sheet); or





9







--------------------------------------------------------------------------------







(c)  Liens which do not materially detract from the value of such property or
assets as now used.

Section 3.10

Litigation.  Except as set forth in Section 3.10 of the Sellers Disclosure
Schedule, there is no action, suit, investigation, proceeding, review pending
against, or to the knowledge of either Seller threatened against or affecting,
the Business or any Purchased Asset before any court or arbitrator or any
Governmental Entity which, if determined or resolved adversely in accordance
with the plaintiff’s demands, could reasonably be expected to have a Material
Adverse Effect or which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated hereby.

Section 3.11

Material Contracts.  

(a)  Except for agreements, contracts, plans, leases, arrangements or
commitments set forth in Section 3.11 of the Sellers Disclosure Schedule, with
respect to the Business, neither any Seller nor Duration is a party to or
subject to:

(i)     Any lease providing for annual rentals of $5,000 or more;

(ii)   Any contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments by Sellers of $10,000 or
more;

(iii)  Any sales, distribution or other similar agreement providing for the sale
by Sellers or Duration of materials, supplies, goods, services, equipment or
other assets that provides for annual payments to Sellers or Duration of $10,000
or more;

(iv) Any partnership, joint venture or other similar contract or arrangement;

(v)   Any contract relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
any asset), except contracts relating to indebtedness incurred in the ordinary
course of business in an amount not exceeding $10,000;

(vi)    Any license agreement, franchise agreement or agreement in respect of
similar rights granted to or held by any Seller or Duration;

(vii) Any agency, dealer, reseller, sales representative or similar agreement;

(viii)  Any agreement, contract or commitment that substantially limits the
freedom of any Seller or Duration to compete in any line of business or with any
Person or in any area or to own, operate, sell, transfer, pledge or otherwise
dispose of or encumber any Purchased Asset or which would so limit the freedom
of DataLogic or Buyer after the Closing Date;

(ix)  Any agreement, contract or commitment which is or relates to an agreement
with or for the benefit of any affiliate of either Seller; or  





10







--------------------------------------------------------------------------------







(x)   Any other contract or commitment not made in the ordinary course of
business that is material to Sellers.

(b)  Each agreement, contract, plan, lease, arrangement and commitment required
to be disclosed on Section 3.11 of the Sellers Disclosure Schedule is a valid
and binding agreement of Sellers and is in full force and effect, and neither
either Seller nor any other party thereto is in default in any material respect
under the terms of any such agreement, contract, plan, lease, arrangement or
commitment, nor to the knowledge of either Seller, has any event or circumstance
occurred that, with notice or lapse of time or both, would constitute any event
of default thereunder.

Section 3.12

License and Permits.   Section 3.12 of the Sellers Disclosure Schedule correctly
describes each license, franchise, permit or other similar authorization
affecting, or relating in any way to, the Business, together with the name of
the Governmental Entity issuing such license or permit (the “Permits”).  Except
as set forth on Section 3.12 of the Sellers Disclosure Schedule, such Permits
are valid and in full force and effect and are transferable by Sellers, and none
of the Permits will be terminated or impaired or become terminable as a result
of the transactions contemplated hereby.  Upon consummation of such
transactions, Buyer will have all right, title and interest to all such Permits.

Section 3.13

Insurance.  Section 3.13 of the Sellers Disclosure Schedule sets forth a list of
all insurance policies and fidelity bonds covering the Purchased Assets, the
business and operations of the Business and its employees.  There is no claim by
either Seller pending under any of such policies or bonds as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds.  All premiums payable under all such policies and bonds have been paid
and each Seller is otherwise in full compliance with the terms and conditions of
all such policies and bonds.  Such policies of insurance and bonds (or other
policies and bonds providing substantially similar insurance coverage) have been
in effect since December 31, 2000 and remain in full force and effect.  Such
policies of insurance and bonds are of the type and in amounts customarily
carried by Persons conducting businesses similar to the Business.  Neither
Seller knows of any threatened termination of, or premium increase with respect
to, any of such policies or bonds.

Section 3.14

Compliance with Laws.  Neither either Seller nor Duration is in violation of,
has since December 31, 2000 violated, and to any Seller’s knowledge, is under
investigation with respect to or has been threatened to be charged with or given
notice of any violation of, any law, rule, ordinance or regulation, or judgment,
order or decree entered by any court, arbitrator or Governmental Entity
applicable to the Purchased Assets or the conduct of the Business, except for
violations that have not had and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.15

Receivables.  All accounts, notes receivable and other receivables (other than
receivables collected since the Sellers Balance Sheet Date) reflected on the
Sellers Balance Sheet are, and all accounts and notes receivable arising from or
otherwise relating to the Business at the Closing Date will be, valid genuine
and fully collectible in the aggregate amount thereof, subject to normal and
customary trade discounts, less any reserves for doubtful accounts recorded on
the Sellers Balance Sheet.  All accounts, notes receivable and other receivables





11







--------------------------------------------------------------------------------







arising out of or relating to the Business at the Sellers Balance Sheet Date
have been included in the Sellers Balance Sheet.

Section 3.16

Intellectual Property.

(a)

Section 3.16 of the Sellers Disclosure Schedule sets forth a list of all
Intellectual Property Rights, specifying as to each, as applicable: (i) the
nature of such Intellectual Property Right, (ii) the owner of such Intellectual
Property Right, (ii) the jurisdictions by or in which such Intellectual Property
Right is recognized without regard to registration or has been issued or
registered or in which an application for such issuance or registration has been
filed, including the respective registration or application numbers; and (iv)
material licenses, sublicenses and other agreements as to which either Seller or
any of its affiliates is a party and pursuant to which any Person is authorized
to use such Intellectual Property Right, including the identity of the parties
thereto and a description of the nature and subject matter thereof.

(b)

(i)   Neither either Seller nor Duration has during the three years preceding
the date of this Agreement been sued or charged in writing with or been a
defendant in any claim, suit, action or proceeding relating to the Business that
has not been finally terminated prior to the date hereof and that involves a
claim of infringement of patents, trademarks, service marks or copyrights, and
(ii) neither Seller has knowledge of any other claim or infringement by either
Seller or Duration, and no knowledge of any continuing infringement by any other
Person of any Intellectual Property Rights.  No Intellectual Property Right is
subject to any outstanding order, judgment, decree, stipulation or agreement
restricting the use thereof by either Seller or Duration with respect to the
Business or restricting the licensing thereof by either Seller or Duration to
any Person.  Neither either Seller nor Duration has entered into any agreement
to indemnify any other Person against any charge of infringement of any patent,
trademark, service mark or copyright.

(c)

None of the processes and formulae, research and development results and other
know-how relating to the Business, the value of which is contingent upon
maintenance of the confidentiality thereof, has been disclosed by either Seller
or any affiliate thereof to any Person other than employees, representatives and
agents of Sellers.

Section 3.17

Employees.

(a)

Section 3.17 of the Sellers Disclosure Schedule sets forth a true and complete
list of (a) the names, titles, annual salaries and other compensation of all
employees of the Business whose annual base salary exceeds $60,000 and (b) the
wage rates for non-salaried employees of the Business (by classification). None
of such employees and no other employee of the Business is employed by Duration.
 None of such employees and no other key employee of the Business has indicated
to either Seller that he intends to resign or retire as a result of the
transaction contemplated by this Agreement or otherwise within two years after
the Closing Date.  




(b)  Neither either Seller nor Duration has any collective bargaining
arrangements or agreements covering any of employees of the Business.  Except as
set forth on Section 3.17 of the Sellers Disclosure Schedule, neither either
Seller nor Duration has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation





12







--------------------------------------------------------------------------------







agreement, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any employee or consultant of the
Business.  




(c)

Except as set forth in Section 3.17 of the Sellers Disclosure Schedule, neither
either Seller nor Duration has, or contributes to, any pension, profit-sharing,
option, other incentive plan, or any other type of Employee Benefit Plan (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), or has any obligation to or customary arrangement with
employees of the Business for bonuses, incentive compensation, vacations,
severance pay, sick pay, sick leave, insurance, service award, relocation,
disability, tuition refund, or other benefits, whether oral or written
(collectively, “Benefit Arrangements”).    Neither either Seller nor any
affiliate has incurred with respect to any Employee Benefit Plan any liability
to the Pension Benefit Guaranty Corporation or other liability that could
become, after the Closing Date, an obligation of DataLogic or Buyer or any of
their affiliates.  




(d)  No Transferred Employee will become entitled to any retirement, severance
or similar benefit or enhanced benefit solely as a result of the transactions
contemplated hereby.




Section 3.18

Environmental Compliance.  Each Seller and Duration has obtained all material
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations of all governmental authorities, or from any
other person, that are required under any  Environmental Laws in connection with
the Business.  Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Business or any Purchased Asset that violate or may violate
any Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.  

Section 3.19

Tax Matters.  Except as set forth in Section 3.19 of the Sellers Disclosure
Schedule:

(a)

Each Seller and Duration has timely paid all Taxes, and all interest and
penalties due thereon and payable by it for the Pre-Closing Tax Period which
will have been required to be paid on or prior to the Closing Date, the
non-payment of which would result in a Lien on any Purchased Asset, would
otherwise adversely affect the Business or would result in DataLogic or Buyer
becoming liable or responsible therefore.  

(b)

Each Seller has established, in accordance with generally accepted accounting
principles applied on a basis consistent with that of preceding periods,
adequate reserves for the payment of, and will timely pay all Tax liabilities,
assessments, interest and penalties which arise from or with respect to the
Purchased Assets or the operation of the Business and are incurred in or
attributable to the Pre-Closing Tax Period, the non-payment of which would
result in a Lien





13







--------------------------------------------------------------------------------







on any Purchased Asset, would otherwise adversely affect the Business or would
result in DataLogic or Buyer becoming liable or responsible therefore.  

Section 3.20

  Books and Records.  The records and documents of each Seller and Duration
accurately reflect in all material respects the information relating to the
Business, the location of the Purchased Assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Business.  

Section 3.21

Finders’ Fees.  There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
either Seller who might be entitled to any fee or commission from DataLogic or
Buyer or any of their respective affiliates upon consummation of the
transactions contemplated by this Agreement.

Section 3.22

Other Information.  None of the documents or information delivered to DataLogic
in connection with the transactions contemplated by this Agreement contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained therein not misleading.

Section 3.23

 Investment Representations and Covenants.

(a)

SEVI represents that it is acquiring the DataLogic Shares for its own account
and for investment only and not with a view to distribution or resale thereof
within the meaning of such phrase as defined under the Securities Act.  SEVI
shall not dispose of any part or all of such DataLogic Shares in violation of
the provisions of the Securities Act and the rules and regulations promulgated
under the Securities Act by the Securities and Exchange Commission and all
applicable provisions of state securities laws and regulations.

(b)

The certificate or certificates representing the DataLogic Shares shall bear a
legend in substantially the form set forth in Section 2.07 hereof.  

(c)

SEVI acknowledges being informed that the DataLogic Shares shall be
unregistered, shall be “restricted securities” as defined in paragraph (a) of
Rule 144 under the Securities Act, and must be held indefinitely unless (a) they
are subsequently registered under the Securities Act, or (b) an exemption from
such registration is available.  

(d)

SEVI acknowledges that it has been afforded access to all material information
which they have requested relevant to their decision to acquire the DataLogic
Shares and to ask questions of DataLogic’s management and that, except as set
forth herein, neither DataLogic nor anyone acting on behalf of DataLogic has
made any representations or warranties to SEVI which have induced, persuaded, or
stimulated the SEVI to acquire such DataLogic Shares.

(e)

Either alone, or together with its investment advisor(s), SEVI has the knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of the prospective investment in the DataLogic Shares, and SEVI
is and will be able to bear the economic risk of the investment in such
DataLogic Shares.








14







--------------------------------------------------------------------------------







ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
DATALOGIC

DataLogic hereby represents and warrants to SEVI that:

Section 4.01

Organization.  Each of DataLogic and Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.  

Section 4.02

Corporate Authorization.  The execution, delivery and performance by each of
DataLogic and Buyer of this Agreement and the consummation by DataLogic and
Buyer of the transactions contemplated hereby are within DataLogic’s and Buyer’s
corporate powers and have been duly authorized by all necessary corporate action
of DataLogic and Buyer.  This Agreement has been duly and validly executed and
delivered by DataLogic and Buyer and constitutes a valid and binding agreement
of DataLogic and Buyer, enforceable against DataLogic and Buyer in accordance
with its terms.  

Section 4.03

Governmental Authorization; Consents.  

(a)

The execution, delivery and performance by DataLogic and Buyer of this Agreement
require no action by or in respect of, or filing with, any Governmental Entity.
 

(b)

No consent, approval, waiver or other action by an Person (other than any
Governmental Entity referred to in (a) above) under any contract, agreement,
indenture, lease, instrument, or other document to which DataLogic or Buyer is a
party or by which it is bound is required or necessary for the execution,
delivery and performance of this Agreement by DataLogic and Buyer or the
consummation of the transactions contemplated hereby.

Section 4.04

Non-Contravention.  The execution, delivery and performance by DataLogic and
Buyer of this Agreement do not and will not (i) contravene or conflict with the
certificate of incorporation or bylaws of DataLogic or Buyer, or (ii) contravene
or conflict with or constitute a violation of any provision of any law,
regulation, judgment, injunction, order or decree binding upon or applicable to
DataLogic or Buyer.

Section 4.05

Commission Documents, Financial Statements.  The Common Stock of DataLogic is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and DataLogic has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the “Commission”) pursuant to
the reporting requirements of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”).  At the times of their respective filings, the Form
10-QSB for the fiscal quarter ended September 30, 2006 (the “Form 10-Q”) and the
Form 10-KSB for the fiscal year ended December 31, 2005, as amended (the “Form
10-K”) complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
the Form 10-Q and Form 10-K did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated





15







--------------------------------------------------------------------------------







therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of DataLogic included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of DataLogic and its subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

Section 4.06

Absence of Certain Changes.  Since September 30, 2006, except as disclosed in
the Commission Documents or on Section 4.06 of the DataLogic Disclosure
Schedule, DataLogic has conducted its business in the ordinary course consistent
with past practices and there has not been any material adverse change in the
business, operations, properties, prospects or financial condition of DataLogic
and its subsidiaries, taken as a whole;  

Section 4.07

Litigation.  There is no action, suit, investigation, proceeding, review pending
against, or to the knowledge of the DataLogic threatened against or affecting,
DataLogic or Buyer before any court or arbitrator or any Governmental Entity
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated hereby.

Section 4.08

Finders’ Fees.  There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
DataLogic or Buyer who might be entitled to any fee or commission from Sellers
or any of their affiliates upon consummation of the transactions contemplated by
this Agreement.

Section 4.09

Validity of DataLogic Shares to be Issued.  The DataLogic Shares to be issued at
the Closing are validly authorized and, when such DataLogic Shares have been
duly delivered pursuant to the terms of this Agreement, such DataLogic Shares
will be validly issued, fully paid, and nonassessable and will not have been
issued, owned or held in violation of any preemptive or similar right of
stockholder.

ARTICLE V
COVENANTS

Section 5.01

Covenants of Sellers.  Each Seller agrees that:

(a)

No Inconsistent Actions.  During the period from the date of this Agreement and
continuing until the Closing Date, neither Seller will (i) take or agree or
commit to take any action that would make any representation and warranty of
Sellers inaccurate in any respect at, or as of any time prior to, the Closing
Date or (ii) omit or agree or commit to omit to take any action necessary to
prevent any such representation or warranty from being inaccurate in any respect
at any such time.





16







--------------------------------------------------------------------------------







(b)

Confidentiality.  Prior to the Closing Date and after any termination of this
Agreement, SEVI and its affiliates will hold, and will use best efforts to cause
their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning DataLogic or Buyer
furnished to SEVI or its affiliates in connection with the transaction
contemplated by this Agreement, except to the extent that such information can
be shown to have been (i) previously known on a nonconfidential basis by SEVI,
(ii) in the public domain through no fault of SEVI or (iii) later lawfully
acquired by SEVI from sources other than DataLogic; provided that SEVI may
disclose such information to its officers, directors, employees, accountants,
counsel, consultants, advisors and agents in connection with the transactions
contemplated by this Agreement and to its lenders in connection with obtaining
the financing for the transactions contemplated by this Agreement so long as
such Persons are informed by SEVI of the confidential nature of such information
and are directed by SEVI to treat such information confidentially.  The
obligation of SEVI and its affiliates to hold such information in confidence
shall be satisfied if they exercise the same care with respect to such
information as they would take to preserve the confidentiality of their own
similar information.  If this Agreement is terminated, SEVI and its affiliates
will, and will use best efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to, destroy or
deliver to DataLogic, upon request, all documents and other materials, and all
copies thereof, obtained by SEVI and its affiliates or on their behalf from
DataLogic or Buyer in connection with this Agreement that are subject to such
confidence.

(c)

Access to Information.  Upon reasonable notice and subject to restrictions
contained in confidentiality agreements to which such party is subject (from
which such party shall use reasonable efforts to be released), each Seller shall
afford to the officers, employees, accountants, counsel and other
representatives of DataLogic, access, during normal business hours during the
period prior to the Closing, to the Seller’s properties, books, contracts,
commitments and records to the extent relating to the Purchased Assets and,
during such period, each Seller shall furnish promptly to the other all
information concerning the Purchased Assets as DataLogic may reasonably request.
 Unless otherwise required by law or court order, DataLogic will hold any such
information which is nonpublic in confidence until such time as such information
otherwise becomes publicly available through no wrongful act of DataLogic, and
in the event of termination of this Agreement for any reason DataLogic shall
promptly return all nonpublic documents obtained from Sellers, and any copies or
summaries made of such documents, to Sellers.

(d)

Noncompetition.  

(i)

Each Seller agrees that for a period of three full years following the Closing
Date, neither such Seller nor any of its affiliates shall (x) engage, either
directly or indirectly, as a principal or for its own account or solely or
jointly with others, or as stockholder in any corporation or joint stock
association, in any business that competes with the Business as it exists on the
Closing Date; or (y) employ or solicit, or receive or accept the performance of
services by, any Transferred Employee.





17







--------------------------------------------------------------------------------







(ii)

If any provision contained in this Section 5.01(d) shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  It is the intention of the parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time which is not permitted by
applicable law, or in any way construed too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and other provisions (not greater than those contained herein)
as shall be valid and enforceable under applicable law.  Each Seller
acknowledges that DataLogic and Buyer would be irreparably harmed by any breach
of this Section and that there would be no adequate remedy at law or in damages
to compensate DataLogic or Buyer for any such breach.  Each Seller agrees that
DataLogic and Buyer shall be entitled to injunctive relief requiring specific
performance by Sellers of this Section, and Each Seller consents to entry
thereof.

Section 5.02

Covenants of DataLogic and Buyer.  DataLogic and Buyer agree that:

(a)

No Inconsistent Actions.  During the period from the date of this Agreement and
continuing until the Closing Date, DataLogic and Buyer will not (i) take or
agree or commit to take any action that would make any representation and
warranty of DataLogic inaccurate in any respect at, or as of any time prior to,
the Closing Date or (ii) omit or agree or commit to omit to take any action
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.

(b)

Confidentiality.  Prior to the Closing Date and after any termination of this
Agreement, DataLogic and its affiliates will hold, an will use best efforts to
cause their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning Sellers or the Purchased
Assets furnished to DataLogic or its affiliates in connection with the
transaction contemplated by this Agreement, except to the extent that such
information can be shown to have been (i) previously known on a nonconfidential
basis by DataLogic, (ii) in the public domain through no fault of DataLogic or
(iii) later lawfully acquired by DataLogic from sources other than Sellers;
provided that DataLogic may disclose such information to its officers,
directors, employees, accountants, counsel, consultants, advisors and agents in
connection with the transactions contemplated by this Agreement and to its
lenders in connection with obtaining the financing for the transactions
contemplated by this Agreement so long as such Persons are informed by DataLogic
of the confidential nature of such information and are directed by DataLogic to
treat such information confidentially.  The obligation of DataLogic and its
affiliates to hold such information in confidence shall be satisfied if they
exercise the same care with respect to such information as they would take to
preserve the confidentiality of their own similar information.  If this
Agreement is terminated, DataLogic and its affiliates will, and will use best
efforts to cause their respective officers, directors, employees, accountants,
counsel,





18







--------------------------------------------------------------------------------







consultants, advisors and agents to, destroy or deliver to Sellers, upon
request, all documents and other materials, and all copies thereof, obtained by
DataLogic and its affiliates or on their behalf from Sellers in connection with
this Agreement that are subject to such confidence.

(c)

Access to Information.  Upon reasonable notice and subject to restrictions
contained in confidentiality agreements to which such party is subject (from
which such party shall use reasonable efforts to be released), DataLogic shall
afford to the officers, employees, accountants, counsel and other
representatives of SEVI, access, during normal business hours during the period
prior to the Closing, to all of the DataLogic’s properties, books, contracts,
commitments and records and, during such period, DataLogic shall furnish
promptly to the other all information concerning DataLogic’s business,
properties and personnel as SEVI may reasonably request, in each case, to the
extent necessary to permit SEVI to determine any matter relating to its rights
and obligations hereunder or to any period ending on or before the Closing Date.
 Unless otherwise required by law or court order, SEVI will hold any such
information which is nonpublic in confidence until such time as such information
otherwise becomes publicly available through no wrongful act of SEVI, and in the
event of termination of this Agreement for any reason SEVI shall promptly return
all nonpublic documents obtained from DataLogic, and any copies or summaries
made of such documents, to DataLogic.

Section 5.03

Covenants of All Parties.  Each party agrees that:

(a)

Best Efforts.  Subject to the terms and conditions of this Agreement, each of
the parties hereto agrees to use its best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement.  The parties each agree to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement.

(b)

Certain Filings.  The parties will cooperate with one another (i) in determining
whether any action by or in respect of, or filing with, any Governmental Entity
is require or any actions, consents, approvals or waivers are required to be
obtained from parties to any material contracts, in connection with the
transactions contemplated by this Agreement and (ii) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such actions, consents, approvals or waivers.

(c)

Public Announcements.  The parties shall consult with each other before issuing
any press releases or otherwise making public statements with respect to the
transactions contemplated hereby and in making any filings with any federal or
state governmental or regulatory agency or with any national securities exchange
with respect there

(d)

Notices.  Each of the parties shall give prompt notice to the other party of:
(a) any notice of, or other communication relating to, a default or event which,
with notice or the lapse of time or both, would become a default, received by it
or any of its subsidiaries subsequent to the date of this Agreement and prior to
the Closing, under any agreement, indenture or instrument material to the
financial condition, properties, businesses or results of operations of it and
its subsidiaries, taken as a whole, to which it or any of its subsidiaries is a
party or is subject;





19







--------------------------------------------------------------------------------







and (b) any notice or other communication from any third party alleging that the
consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement, which consent, if required, would
breach the representations contained in Articles III and IV.   

(e)

Tax Cooperation; Allocation of Taxes.  

(i)

Sellers and Buyer agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to
the Purchased Assets and the Business as is reasonably necessary for the filing
of all Tax returns, and making of any election related to Taxes, the preparation
for any audit by any taxing authority, and the prosecution or defense of any
claim, suit or proceeding relating to any Tax return.  Sellers and Buyer shall
cooperate with each other in the conduct of any audit or other proceeding
related to Taxes involving the Business and each shall execute and deliver such
powers of attorney and other documents as are necessary to carry out the intent
of this Section 5.03(e).

(ii)

All real property, personal property and similar ad valorem obligations levied
with respect to the Purchased Assets for a taxable period which includes (but
does not end on) the Closing Date shall be apportioned between Sellers and Buyer
as of the Closing Date based on the number of days of such taxable period
included in the Pre-Closing Tax Period and the number of days of such taxable
period included in the Post-Closing Tax Period.  Sellers shall be liable for the
proportionate amount of such taxes that is attributable to the Pre-Closing Tax
Period, and Buyer shall be liable for the proportionate amount of such taxes
that is attributable to the Post-Closing Tax Period.  Within 90 days after the
Closing, Sellers and Buyer shall present a statement to the other setting forth
the amount of reimbursement to which each is entitled under this Section 5.03(e)
together with such supporting evidence as is reasonably necessary to calculate
the proration amount. The proration amount shall be paid by the party owing it
to the other within 10 days after delivery of such statement.  Thereafter,
Sellers shall notify Buyer upon receipt of any bill for real or personal
property taxes relating to the Purchased Assets, part or all of which are
attributable to the Pre-Closing Period, and shall promptly deliver such bill to
Buyer who shall pay the same to the appropriate taxing authority, provided that
if such bill covers the Pre-Tax Closing Period, Sellers shall also remit prior
to the due date of assessment to Buyer payment for the proportionate amount of
such bill that is attributable to the Pre-Closing Tax Period.  In the event that
either Sellers or Buyer shall thereafter make a payment for which it is entitled
to reimbursement under this Section 5.03(e), the other party shall make such
reimbursement promptly, but in no event later than 30 days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.  Any payment
required under this Section and not made within 10 days after delivery of the
statement shall bear interest at the rate per annum determined, from time to
time, under the provisions of Section 6621(a)(2) of the Code for each day until
paid.





20







--------------------------------------------------------------------------------







(iii)

Any transfer, documentary, sales, use or other Taxes assessed upon or with
respect to the transfer of the Purchase Assets to Buyer and any recording or
filing fees with respect thereto shall be the responsibility of Sellers.

(f)

 Employee Matters.  

(i)

On the Closing Date, Buyer will offer employment to those employees of the
Business as it may determine in its sole discretion; provided that Buyer may
terminate at any time after the Closing Date the employment of any employee who
accepts such offer.  Any such offers will be at such salary or wage and benefit
levels and on such other terms and conditions as Buyer shall in its sole
discretion deem appropriate.  The employees who accept and commence employment
with Buyer are hereinafter collectively referred to as the “Transferred
Employees”.  Neither Seller will take, and each Seller will cause each of its
subsidiaries not to take, any action which would impede, hinder, interfere or
otherwise compete with Buyer’s effort to hire any Transferred Employees.  Buyer
shall not assume responsibility for any Transferred Employee until such employee
commences employment with Buyer.

(ii)

Sellers shall retain all obligations and liabilities under Employee Benefit
Plans and Benefit Arrangements in respect of each employee or former employee
(including any beneficiary thereof) who is not a Transferred Employee.  Sellers
shall retain all liabilities and obligations in respect of benefits accrued as
of the Closing Date by Transferred Employees under the Employee Benefit Plans
and Benefit Arrangements, and neither Buyer nor any affiliate shall have any
liability with respect thereto. Except as expressly set forth herein, no assets
of any Employee Benefit Plan or Benefit Arrangement shall be transferred to
Buyer or any of its affiliates or to any plan of Buyer or any of its affiliates.

(iii)

With respect to the Transferred Employees (including any beneficiary or
dependent thereof), Sellers shall retain (A) all liabilities and obligations
arising under any group life, accident, medical, dental or disability plan or
similar arrangement (whether or not insured) to the extent that such liability
or obligation relates to contributions or premiums accrued (whether or not
payable), or to claims incurred (whether or not reported), on or prior to the
Closing Date, (B) all liabilities and obligations arising under any worker’s
compensation arrangement to the extent such liability or obligation relates to
the period prior to the Closing Date, including liability for any retroactive
workman’s compensation premiums attributable to such period and (C) all other
liabilities and obligations arising under the Employee Benefit Plans and the
Benefit Arrangements to the extent any such liability or obligation relates to
the period prior to the Closing Date, including without limitation, accruals
through the Closing Date under any bonus plan or arrangement, any vacation
plans, arrangements and policies.

(iv)

No provision of this Section 5.03(f) shall create any third party beneficiary or
other rights in any employee or former employee (including any beneficiary or
dependent thereof) of either Seller or of any of its subsidiaries in respect of
continued employment (or resumed employment) with either Buyer or the Business
or any of their affiliates and no provision of this Section 5.03(f) shall create
any such rights in any such





21







--------------------------------------------------------------------------------







Person in respect of any benefits that may be provided, directly or indirectly,
under any employee benefit plan or arrangement which may be established by Buyer
or any of its affiliates.  No provision of this Agreement shall constitute a
limitation on the rights to amend, modify or terminate after the Closing Date
any such plans or arrangements of Buyer or any of its affiliates.

ARTICLE VI
CONDITIONS

Section 6.01

Conditions to Each Party's Obligations.  The obligation of each party to
consummate the Closing is subject to the satisfaction of the following
conditions:

(a)

All authorizations, consents, orders or approvals of, or declarations or filings
with, or expirations or terminations of waiting periods imposed by, any
Governmental Entity, and all required third party consents (as set forth on
Section 3.03 of the Sellers Disclosure Schedule), shall have been filed,
occurred or been obtained.  

(b)

No statute, rule, regulation, executive order, decree or injunction shall have
been enacted, entered, promulgated or enforced by any court or governmental
authority which prohibits the consummation of the Closing and shall be in
effect.

Section 6.02

Conditions to Obligations of DataLogic and Buyer.  The obligations of DataLogic
and Buyer to consummate the Closing are subject to the satisfaction of the
following further conditions:

(a)

The representations and warranties of Sellers set forth in this Agreement shall
be true and correct as of the date of this Agreement, and shall also be true in
all material respects (except for such changes as are contemplated by the terms
of this Agreement and such changes as would be required to be made in the
exhibits to this Agreement if such schedules were to speak as of the Closing
Date) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, except if and to the extent any failures to
be true and correct would not, in the aggregate, reasonable be expected to have
a Material Adverse Effect.

(b)

Sellers shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to the Closing Date.

(c)

Buyer shall have received a certificate signed by the Chief Executive Officer of
SEVI confirming Sections 6.02(a) and (b).

(d)

DataLogic shall have received (i) resolutions duly adopted by the Boards of
Directors of Sellers approving the execution and delivery of this Agreement and
all other necessary or proper corporate action to enable such Seller to comply
with the terms of this Agreement, and (ii) all other documents it may reasonably
request relating to the existence of Sellers and the authority of Sellers for
this Agreement, all in form and substance reasonable satisfactory to DataLogic.





22







--------------------------------------------------------------------------------







(e)

 DataLogic shall have received a consent and release agreement, in form and
substance satisfactory to DataLogic, from each of the parties listed on Schedule
E hereto.

Section 6.03

Conditions to Obligations of Sellers.  The obligations of Sellers to consummate
the Closing is subject to the following further conditions:

(a)

The representations and warranties of DataLogic set forth in this Agreement
shall be true and correct as of the date of this Agreement, and shall also be
true in all material respects (except for such changes as are contemplated by
the terms of this Agreement and such changes as would be required to be made in
the exhibits to this Agreement if such schedules were to speak as of the Closing
Date) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.

(b)

DataLogic and Buyer shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing Date.

(c)

Sellers shall have received a certificate signed by the Chief Executive Officer
of DataLogic confirming Section 6.03(a) and (b).

(d)

Sellers shall have received (i) resolutions duly adopted by the Board of
Directors of DataLogic and Buyer approving the execution and delivery of this
Agreement and all other necessary or proper corporate action to enable DataLogic
and Buyer to comply with the terms of this Agreement, and (ii) all other
documents it may reasonably request relating to the existence of DataLogic and
Buyer and the authority of DataLogic and Buyer for this Agreement, all in form
and substance reasonable satisfactory to Sellers.   

(e)

DataLogic shall have entered into a consulting agreement with Robert Rhodes
substantially in the form of Exhibit B hereto.

(f)

Buyer shall have entered into the Sublease.

ARTICLE VII
SURVIVAL; INDEMNIFICATION

Section 7.01

Survival.  The covenants, agreements, representations and warranties of the
parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing until the second anniversary of the Closing Date or (a) in the case of
Section 5.01(d), for the period set forth therein, (b) in the case of Section
5.01(b) or 5.02(b), indefinitely and (c) in the case of covenants, agreements,
representations and warranties contained in Section 3.17, 3.19 5.03(e) or
5.03(f), until expiration of the applicable statute of limitations (giving
effect to any waiver, mitigation or extension thereof).  Notwithstanding the
preceding sentence, any covenant, agreement, representation or warranty in
respect of which indemnity may be sought under Section 7.02 shall survive the
time at which it would otherwise terminate pursuant to the preceding sentence,
if notice of the





23







--------------------------------------------------------------------------------







inaccuracy or breach thereof giving rise to such right to indemnity shall have
been given to the party against whom such indemnity may be sought prior to such
time.

Section 7.02

Indemnification.

(a)

Each Seller, jointly and severally, hereby indemnifies Buyer and DataLogic
against and agrees to hold them harmless from any and all damage, loss,
liability and expense (including without limitation reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) (“Damages”) incurred or suffered by Buyer or
DataLogic arising out of (i) any misrepresentation or breach of warranty,
covenant or agreement made or to be performed by either Seller pursuant to this
Agreement or (ii) the failure of either Seller to perform any Excluded Liability
or any obligation or liability of the Business relating to the Excluded Assets.
 

(b)

DataLogic hereby indemnifies Sellers against and agrees to hold it harmless from
any and all Damages incurred or suffered by Sellers arising out of (i) any
misrepresentation or breach of warranty, covenant or agreement made or to be
performed by DataLogic or Buyer pursuant to this Agreement or (ii) the failure
of Buyer to perform any Assumed Liability.  

Section 7.03

Procedures; Exclusivity

(a)

The party seeking indemnification under Section 7.02 (the “Indemnified Party”)
agrees to give prompt notice to the party against whom indemnity is sought (the
“Indemnifying Party”) of the assertion of any claim, or the commencement of any
suit, action or proceeding in respect of which indemnity may be sought under
such Section.  The Indemnifying Party may at the request of the Indemnified
Party participate in and control the defense of any such suit, action, or
proceeding at its own expense.  The Indemnifying Party shall not be liable under
Section 7.02 for any settlement effected without its consent of any claim,
litigation or proceeding in respect of which indemnity may be sought hereunder.

(b)

After the Closing, Section 7.02 will provide the exclusive remedy for any
misrepresentation, breach or warranty, covenant or other agreement (other than
those contained in Sections 5.01(d), 5.01(b), 5.02(b) and 9.09) or other claim
arising out of this Agreement or the transactions contemplated hereby.  

ARTICLE VIII
TERMINATION AND AMENDMENT

Section 8.01

Termination.  This Agreement may be terminated at any time prior to the Closing
Date:

(a)

by mutual consent of SEVI and DataLogic;

(b)

by either SEVI or DataLogic if the Closing shall not have been consummated
before March 31, 2007 (unless the failure to consummate the Closing by such date
shall be due to the action or failure to act of the party seeking to terminate
this Agreement); or





24







--------------------------------------------------------------------------------







(c)

by either SEVI or DataLogic if (i) the conditions to such party's obligations
shall have become impossible to satisfy or (ii) any permanent injunction or
other order of a court or other competent authority preventing the consummation
of the Closing shall have become final and non-appealable.

Section 8.02

Effect of Termination.  In the event of the termination and abandonment of this
Agreement pursuant to Section 8.01 hereof, this Agreement shall forthwith become
void and have no effect, without any liability on the part of any party hereto
or its affiliates, directors, officers or stockholders, other than the
provisions of Sections 5.01(b) and  5.02(b).  Nothing contained in this
Section 8.02 shall relieve any party from liability for any breach of this
Agreement.

Section 8.03

Amendment.  This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto.

Section 8.04

Extension; Waiver.  At any time prior to the Closing Date, the parties hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.




ARTICLE IX
MISCELLANEOUS

Section 9.01

Notices.  All notices and other communications hereunder shall be in writing
(and shall be deemed given upon receipt) if delivered personally, telecopied
(which is confirmed) or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

(a)

if to DataLogic or Buyer, to:

DataLogic International, Inc.

30950 Rancho Viejo Rd #120

San Juan Capistrano, CA  92675

Attn: Keith Moore, CEO

and

(b)

if to Sellers, to

Systems Evolution, Inc.

11000 Richmond Avenue, Suite 110

Houston, TX 77042

Attn: David Walters, CEO








25







--------------------------------------------------------------------------------







Section 9.02

Descriptive Headings.  The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

Section 9.03

Counterparts.  This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

Section 9.04

Entire Agreement; Assignment.  This Agreement (a) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof (other
than any confidentiality agreement between the parties; any provisions of such
agreements which are inconsistent with the transactions contemplated by this
Agreement being waived hereby) and (b) shall not be assigned by operation of law
or otherwise, provided that DataLogic or Buyer may assign its rights and
obligations to any other wholly owned subsidiary of DataLogic, but no such
assignment shall relieve DataLogic of its obligations hereunder if such assignee
does not perform such obligations.

Section 9.05

Governing Law; Jurisdiction.  This Agreement will be deemed to be made in and in
all respects will be interpreted, construed and governed by and in accordance
with the law of the State of California without regard to any applicable
principles of conflicts of law. This Agreement shall not be interpreted or
construed with any presumption against the party causing this Agreement to be
drafted.  The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in Orange
County, California, and the parties irrevocably waive any right to raise forum
non conveniens or any other argument that Orange County, California is not the
proper venue.  The parties irrevocably consent to personal jurisdiction in the
state and federal courts of the state of California.  The parties consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 9.05 shall
affect or limit any right to serve process in any other manner permitted by law.
 The parties hereby agree that the prevailing party in any suit, action or
proceeding arising out of or relating to this Agreement shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.  The
parties hereby waive all rights to a trial by jury.

Section 9.06

Specific Performance.  The parties hereto agree that if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, irreparable damage would occur, no adequate remedy at
law would exist and damages would be difficult to determine, and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.

Section 9.07

Expenses.  Whether or not the Closing is consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.





26







--------------------------------------------------------------------------------







Section 9.08

Publicity.  Except as otherwise required by law or the rules of any national
securities exchange, for so long as this Agreement is in effect, neither
DataLogic nor Sellers shall, or shall permit any of its subsidiaries to, issue
or cause the publication of any press release or other public announcement with
respect to the transactions contemplated by this Agreement without prior
consultation with the other party.

Section 9.09

Bulk Sales Laws.  DataLogic and Sellers each hereby waive compliance by Sellers
with the “bulk sales”, “bulk transfer” or similar laws of any state.  Each
Seller agrees to indemnify and DataLogic harmless against any and all claims,
losses, damages, liabilities, costs and expenses incurred by DataLogic or any of
its affiliates as a result of any failure to comply with any such “bulk sales”,
“bulk transfer” or similar laws.

Section 9.10

Parties in Interest.  This Agreement shall be binding upon and inure solely to
the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person or persons any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.








27







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Sellers, DataLogic and Buyer have caused this Agreement to
be signed by their respective officers thereunto duly authorized as of the date
first written above.

DATALOGIC INTERNATIONAL, INC.

By: /s/ Keith Moore                                                           

Name:  Keith Moore

Title:  Chief Executive Officer

DATALOGIC CONSULTING INTERNATIONAL, INC.

By:/s/ Keith Moore                                   

Name:  Keith Moore

Title:    Chief Executive Officer

 SYSTEMS EVOLUTION INCORPORATED

By: /s/ David Walters                               

Name:  David Walters

Title:  Chief Executive Officer

SYSTEMS EVOLUTION, INC.

By: /s/ David Walters                               

Name:  David Walters

Title:  Chief Executive Officer





28







--------------------------------------------------------------------------------







Exhibit A




Assignment and Assumption Agreement




ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of February 28,
2007, between DataLogic Consulting International, Inc., a Delaware corporation
(“Buyer”), and [Systems Evolution Incorporated, a Texas corporation] [Systems
Evolution, Inc., an Idaho corporation] (“Seller”).




 WHEREAS, Seller and Buyer have concurrently herewith consummated the purchase
by Buyer of the Purchased Assets pursuant to the terms and conditions of the
Asset Purchase Agreement, dated February 28, 2007, among DataLogic
International, Inc., DataLogic Consulting International, Inc., Systems Evolution
Incorporated and Systems Evolution, Inc. (the “Asset Purchase Agreement”; terms
defined in the Asset Purchase Agreement and not otherwise defined herein being
used herein as therein defined);




WHEREAS, pursuant to the Asset Purchase Agreement, Buyer has agreed to assume
certain liabilities and obligations of Seller;




NOW, THEREFORE, in consideration of the sale of the Purchased Assets and in
accordance with the terms of the Asset Purchase Agreement, Buyer and Seller
agree as follows:




1.  (a)  Seller does hereby sell, transfer, assign and deliver to Buyer all of
the right, title and interest of Seller in, to and under the Purchased Assets.




(b)  Buyer does hereby accept all of the right, title and interest of Seller in,
to and under the Purchased Assets and Buyer assumes and agrees to pay, perform
and discharge promptly and fully when due any and all of the Assumed Liabilities
and to perform all of the obligations of Seller to be performed under any
contracts, agreements or understandings included in the Purchased Assets.




2.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  It shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to conflict of laws.
 Any action, suit, or proceeding arising out of, based on, or in connection with
this Agreement or the transactions contemplated hereby may be brought in Orange
County, California and each party covenants and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such action, suit, or proceeding, any
claim that it or he is not subject personally to the jurisdiction of such court,
that its or his property is exempt or immune from attachment or execution, that
the action, suit, or proceeding is brought in an inconvenient forum, that the
venue of the action, suit, or proceeding is improper, or that this Agreement or
the subject matter hereof may not be enforced in or by such court.




      IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first written above.




DataLogic Consulting International, Inc.





29







--------------------------------------------------------------------------------










_________________________

By:




Systems Evolution, Inc.




_________________________

By:  











30





